Citation Nr: 0604980	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for heart disease.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1941 to November 1942.  He was a prisoner of war 
(POW) from April 1942 to November 1942.  The case is before 
the Board of Veterans' Appeals (Board) on remand from the 
United States Court of Appeals for Veterans Claims (Court).  
The case was originally before the Board on appeal from a 
February 2000 rating decision of the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2001, the Board issued a decision which denied the 
veteran's claim for ischemic heart disease and beriberi. . 
The veteran appealed that decision to the Court.  In January 
2003, the Court issued an order that vacated the May 2001 
Board decision and remanded the matter on appeal for 
readjudication consistent with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In May 2003, the Secretary of Veterans Affairs 
(Secretary) appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In April 2004, the Federal Circuit remanded the 
case for further proceedings.  In November 2004, the Court 
issued an order staying this case.  In May 2005, the Court 
dissolved the stay.  In October 2005, the Court again vacated 
the Board's May 2001 decision and remanded the matter for 
action consistent with a September 2005 joint motion by the 
parties (essentially VCAA notice). 


FINDINGS OF FACT

1.	The veteran was a POW from April 1942 to November 1942.

2.	The veteran is shown to have atherosclerotic heart 
disease.


CONCLUSION OF LAW

Service connection for heart disease is warranted.  
38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Since the Board's May 2001 decision, this case has been the 
subject of various appeals/motions all regarding the adequacy 
of the VCAA notice that has been provided.  Indeed, the most 
recent remand from the Court to the Board was essentially for 
the purpose that adequate notice be provided.  Inasmuch as 
the determination below constitutes a full grant of the 
veteran's service connection claim, the Board finds that the 
notice sought is no longer necessary, and that there is no 
reason to belabor the impact of the VCAA on this matter.  

B.	Factual Background

VA Form 632 establishes that the veteran was a POW at Capas, 
Tarlac, Philippines from April 1942 to November 1942.

A December 1998 compensation and pension examination record 
notes a diagnosis of arteriosclerotic heart disease, with a 
dilated left atrium (METS 4).  The veteran reported that he 
had symptoms of pain on the lateral chest area and 
occasionally mid-sternum; he also became easily fatigued, 
especially when walking at a fast pace or upstairs.

C.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Effective October 7, 2004 (See 69 Fed. Reg. 60089 (October 7, 
2004)), if a veteran is a former POW and, as such, was 
interned or detained for not less than 30 days, certain 
diseases (to include atherosclerotic heart disease or 
hypertensive vascular disease) shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 C.F.R. 
§§ 3.1(y), 3.307(a)(5), 3.309(c).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

During the pendency of the instant appeal, VA promulgated 
liberalizing issue that added atherosclerotic heart disease 
to the presumptive diseases that can be service connected in 
former POWs.  Atherosclerotic heart disease refers to heart 
disease that involves progressive narrowing and hardening of 
the arteries over time.  69 Fed. Reg. 60089.  It encompasses 
arteriosclerotic heart disease, ischemic heart disease, 
coronary artery disease, and other diseases that may be 
described by a more specific diagnosis.  Id.

Here, the record shows that the veteran was a POW at Capas, 
Tarlac, Philippines for seven months in 1942.  A VA 
examination established that he has arteriosclerotic heart 
disease (METS 4, which would be ratable at least 10 percent 
(see 38 C.F.R. § 4.104, Code 7005).  Consequently, effective 
October 7, 2004, service connection is warranted for the 
veteran's heart disease.




ORDER

Service connection for heart disease is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


